                                                                                       United States District Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
                        IN THE UNITED STATES DISTRICT COURT                                 July 09, 2019
                        FOR THE SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk
                                 HOUSTON DIVISION

GREGORY ROSS and MARY A. ROSS,                    §
                                                  §
                       Plaintiffs,                §
                                                  §
VS.                                               §           CIVIL ACTION NO. H-19-1199
                                                  §
SPECIALIZED LOAN SERVICING, LLC                   §
and FEDERAL HOME LOAN                             §
MORTGAGE CORPORATION,                             §
                                                  §
                       Defendants.                §

                                              ORDER

       In March 2019, Gregory Ross and Mary Ross sued Specialized Loan Servicing, LLC and

Federal Home Loan Mortgage Corporation in Texas state court over a foreclosure dispute. (Docket

Entry No. 1-4). The defendants timely removed and have moved to dismiss under Federal Rule

of Civil Procedure 12(b). (Docket Entry Nos. 1, 9). Asking the court to take judicial notice of a

deed of trust, an assignment of a deed of trust, and a substitute trustee’s deed, the defendants argue

that the Rosses have failed to state a plausible claim, as Rules 8(a) and 9(b) require. (Docket Entry

No. 9). The Rosses responded and appear to dispute the validity of the documents that the

defendants have submitted for judicial notice. (See Docket Entry No. 13 at 1). As a result, the

court denies the defendants’ motion to dismiss, (Docket Entry No. 9), and directs them to move

for summary judgment by August 16, 2019. The plaintiffs must respond by September 13, 2019.

The hearing set for August 16, 2019, is reset to September 27, 2019, at 9:00 a.m.

               SIGNED on July 9, 2019, at Houston, Texas.


                                               _______________________________________
                                                            Lee H. Rosenthal
                                                     Chief United States District Judge
